DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 2/16/2022. Claims 15-36 are pending in this application. Claims 1-14 are canceled. 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 35, line 6: in front of “first material” insert --crystalline--.
 	(This further amendment was not authorized by attorney of record. The examiner found it as minor-typo error and corrected himself). 
Allowable Subject Matter
3.	Claims 15-36 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations:
the steps of a) providing a donor substrate comprising a crystalline first material including: a first surface, a weakened zone comprising implanted species, the useful layer comprising a portion of the crystalline first material of the donor substrate bounded by the claim 15; 
the steps of  a) providing a donor substrate made from a first material selected from a crystalline semiconductor and a piezoelectric material including: a first surface, a weakened zone comprising implanted species, the useful layer, which is bounded by the weakened zone and by the first surface of the donor substrate, is comprised of the first material, and has a first thickness in a direction from the first surface to the weakened zone, and an amorphous zone disposed, in the useful layer, parallel to the weakened zone and having a second thickness less than the first thickness; b) assembling, on a side of the first surface of the donor substrate and on a side of the first surface of the carrier substrate, the donor substrate with the carrier substrate by bonding, step b) being executed such that the amorphous zone is at least partially facing at least one cavity that is partially bounded by the first surface of the donor substrate, as in the context of claim 31; and 
the steps of a) providing a donor substrate comprising a crystalline first material including: a first surface, a weakened zone comprising implanted species, the useful layer comprising a portion of the crystalline first material of the donor substrate bounded by the weakened zone and by the first surface of the donor substrate, and an amorphous zone disposed, in the useful layer, parallel to the weakened zone; b) assembling, on a side of the first surface of the donor substrate and on a side of the first surface of the carrier substrate, claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/18/22